IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


IN RE: THE ESTATE OF WILLIAM K.             : No. 345 WAL 2018
MCALEER, DECEASED                           :
                                            :
                                            : Petition for Allowance of Appeal from
PETITION OF: WILLIAM MCALEER                : the Order of the Superior Court


                                      ORDER



PER CURIAM

      AND NOW, this 4th day of February, 2019, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by Petitioner, is:


      Do the attorney-client privilege and work product doctrines protect
      communications between a trustee and counsel from discovery by beneficiaries
      when the communications arose in the context of adversarial proceedings between
      the trustees and beneficiaries?